     Case 2:19-cv-01717-RGK-AGR Document 171-71 Filed 02/20/20 Page 1 of 9 Page ID
                                      #:3808




                               Sr~ 74-
                                     -21   1 2- (1.3//z_




                                                              EXHIBIT

                                                           "alyese- /5

                                                                  /1 1J'Il
CONFIDENTIAL                                                                 USSF_SOL0_001966
      Case 2:19-cv-01717-RGK-AGR Document 171-71 Filed 02/20/20 Page 2 of 9 Page ID
                                       #:3809




          December 10, 2012

          John B. Langel                                                        VIA E-mail Only
          Ballard Spahr LLP
          1735 Market Street
          51st Floor
          Philadelphia, PA 19103-7599
          E-mail

          Re:      Your Memo of December 6, 2012

          Dear John:

         Before addressing the specific points raised in your memo of December 6, 2012 (the "Memo"),
         we would like to remind you of what you told us at the outset of these collective bargaining
         agreement negotiations: you had a few specific concerns for these negotiations, utmost of which
         was to make the compensation structure more risk adverse, and there were a few other "cost"
         items, and to achieve these, the players were willing to moderate their overall compensation
         demands.

         Despite this initial approach, your proposal asks for greater compensation, is risk-conservative
         and demands greater percentages than comparables based on replication. This is neither a fair
         nor acceptable framework.

         That said, we will address each of the 25 points raised in your Memo (with your statement on
         each issue quoted below).

          1. WWC/Olympic Win/Tie Bonus Until Medal Rounds: As I said to you on Monday and
         wrote on Tuesday, this agreement provides no "upside" for the women. Nor does it provide for a
         ranking or per ticket bonus as it does for the Men. We asked for payments for wins and ties
         during the World Cup/Olympic non-medal rounds. You said that, based on past quads, that
         would amount to an additional $600,000 in guaranteed payments and you could not do that. You
         counter proposed the $200,000 referenced above to be applied to WWC/Olympic Qualifying and
         Roster bonuses, which we accept. That leaves $400,000 in the balance. Everyone recognizes that
         the world is getting better—hence one of the reasons you have given for the League—and that
         puts our chances of winning Gold, or even medaling, at risk. To address that, we propose that, if
         we do not win Gold at the WWC/Olympics, the $400,000 balance be distributed in the form of
         win/tie bonuses paid to the player pool for the WWC/Olympic non-medal round matches. An
         alternative would be to give the players an opportunity like a ranking bonus or the ticket bonus
         you have given the Men to earn substantial money. The Men receive guaranteed money
         disconnected to their success. 1 am confident that the Women would not be receiving the
         guaranteed salaries they are receiving had they not been successful. I know that they would not



         Lid1,2U
                occer Federation • 1801 South Prairie Avenue • Chicago, Illinois 60616
                                                                                                  ussoccer.com



CONFIDENTIAL                                                                                          USSF SOLO 001967
     Case 2:19-cv-01717-RGK-AGR Document 171-71 Filed 02/20/20 Page 3 of 9 Page ID
                                      #:3810



        be receiving Victory Tour payments had they not created it themselves. Replication does not
        work in this regard because it does not allow for the introduction of items that the Women were
        historically denied.

        USSF Response:         The Federation is unwilling to put more money into this agreement. The
        PA had made the last proposal, which had financially gone beyond what the Federation had
        contemplated. Yet, we accepted the PA's proposal with some slight modifications, but explained
        that we could not create a new category of compensation — that being the payments for
        Olympic/WC non-medal rounds. Despite that, the Federation offered approximately 30% of the
        value of this new compensation category, telling the PA to allocate it as it wishes. It is
        disingenuous for the PA to now say that it will accept the Federation's proposal (which was, in
        effect, the PA's own proposal), plus the $200,000, but it still requires the other $400,000. The
        Federation will not agree to the additional $400,000.

        2. Number of Players Under Contract in 2013. The number of Players under contract for both
        the WNT and the League as of January 1, 2013 must be 27, not 24.

               a. We understand this is subject to the Coach's right to release Players on an agreed
                  upon date (except that there must always be at least 24 Players under contract). We
                  propose that no Player be released before April 2013.

               b. If released on the agreed upon notice date, the Player must receive 3 months of
                  severance for her WNT salary.

               c. Regardless of a release, the Player will continue to receive her League salary.

        USSF Response:          Despite the current minimum number of contracted players being 20, the
        Federation has agreed to increase this to 24 going forward, subject to the caveat that the number
        will be lower depending on the number of National Team players who opt to play for clubs
        outside of the U.S. We will tentatively agree that no player may be released prior to April 1,
        2013, subject to positive resolution of all other outstanding issues. When a player's contract is
        terminated by the Federation throughout the contract year, the agreed-upon severance amount
        would be triggered (we are unsure what is meant by "agreed upon notice date"). There would be
        no severance for a NT player who is informed that her contract will not be renewed for the next
        contract year; these are one year contracts, as all parties know, and, with the Federation's
        proposed notice date of December 1 (see # 3 below), there is effectively one month of severance
        provided. If a player were released by the NT, she would still continue to receive any league
        salary which had been agreed upon, provided her league contract was still in force (e.g., she has
        not breached it).

        3. Date of Contract Release Notice. We are waiting for your proposal as to the appropriate
        Notice Date for Release of Players under their WNT contracts for each year under the quad.


                                                        2




CONFIDENTIAL                                                                                    USSF_SOL0_001968
     Case 2:19-cv-01717-RGK-AGR Document 171-71 Filed 02/20/20 Page 4 of 9 Page ID
                                      #:3811



         Regardless of a release under the WNT contract, the Player should continue to receive her
         League salary.

         USSF Response:         The Federation proposes that there be one notice requirement of December
         1 (or the next subsequent business day) every year on which date the PA is informed of what
         players will be offered contracts for the next subsequent year, and at what tier level.

         4. Date of Contract Renewal Notice. We are waiting for your proposal as to the appropriate
         Notice Date for renewal of Player contracts (both WNT and League). When setting this Notice
         Date, we need to recognize that non-renewal will impact both the WNT and League salaries.

         USSF Response:         We need some clarification on what this is, and how this differs from what
         is discussed under # 3, above.

         5. Severance. Upon notice of non-renewal of her WNT contract, a Player will receive 3 months
         of severance.

         USSF Response:        The Federation will not agree to this; see response to # 2, above.

         6. Number of Players Under Contract in 2014-2016. There must be at least 24 Players under
         contract each year.

         USSF Response:        The Federation has agreed to increase the number of contracted players to
         24 going forward, subject to the caveat that the number will be lower depending on the number
         of National Team players who opt to play for clubs outside of the U.S.

         7. Tier 1 Players in 2013. All Players on the 2011 WWC Roster and/or the 2012 Olympic
         Roster must start 2013 with a Tier 1 contract.

        USSF Response:           The Federation will agree that any player on the Olympic or World Cup
        roster will start the next subsequent contract year as a Tier 1 player, provided that player earns a
        contract (and we note that the Federation retains the same ability to terminate contracted players,
        subject to the severance provisions, and to move players from one tier to another, based on
        performance).

         8. Tier 1 Players in 2014-2016.

                a.     2014: All Players named to the WWC Qualifying Roster in 2014 shall be Tier 1
                       and shall receive retro-active Tier 1 salary for the length of their time under
                       contract in 2014, if the Qualifiers are in in [sic] 2014 and they were previously
                       Tiered below Tier 1 during 2014.
                b.     2015: All Players named to the WWC Qualifying Roster in 2014 shall, if renewed
                       for 2015, begin 2015 at Tier 1.



                                                          3




CONFIDENTIAL                                                                                        USSF_SOL0_001969
     Case 2:19-cv-01717-RGK-AGR Document 171-71 Filed 02/20/20 Page 5 of 9 Page ID
                                      #:3812



                c.     2016: All Players named to the 2015 WWC Roster shall, if renewed for 2016,
                       begin 2016 at Tier 1.

        USSF Response:          Players on tournament qualifying rosters will not receive any automatic
        tiering for the next subsequent contract year. With respect to tournament rosters, see the
        Federation's response to # 7, above.

        9. Tier 2 Players. Alternates on any Olympic or WWC roster must be at least Tier 2, and, if
        renewed the following year, must start the next contract period at least at Tier 2. In 2013, any
        Alternate on the 2011 WWC Roster and/or the 2012 Olympic Roster must start 2013 with at least
        a Tier 2 contract.

        USSF Response:          We will tentatively agree to this proposal regarding Olympic alternates,
        subject to positive resolution of all other outstanding issues, and provided the tiering requirement
        is only applicable if the player earns a contract for the next subsequent year.

        10. Tier 3 Players. Not more than 3 Players on the roster at any given time shall be at Tier 3 and
        no Player shall be at Tier 3 without a written explanation from the Coach.

        USSF Response:         The Federation will not agree to a limit on the number of Tier 3 players
        under contract at any time, nor will an explanation from the coach be provided.

        11. Players in Europe. We are waiting to hear how US Soccer proposes to handle WNT and
        League contracts for Players who are in Europe. We propose that they receive their WNT
        salaries with adjustments if they can't make a certain number of the non-FIFA dates.

        USSF Response:        We agree that we need to work out a proposal for players who opt to play
        for a non-U.S.-based club; that proposal will not include payment of the full NT salary.

        12. Non-League Players. Players who opt-out of the League should receive WNT salaries.

        USSF Response:         No; this is a combined proposal.

        13. Floaters. Regarding Floaters, we are waiting for your proposal on this issue after you have a
        chance to get input from technical staff. The number of days must be fewer than 42 and the
        weekly pay should be the $1,000 a week we propose particularly if US Soccer is proposing to
        increase the number of games before the Floater begins to receive a higher per game fee. The
        contract must also be clear that Floater days need not be consecutive and they must be counted
        on a rolling calendar basis. Floater days must include practice, games (whether or not they are on
        the roster for or travel to the game), travel while with the team, and any other days the Coach or
        technical staff requires them to be with the team in any capacity.

        USSF Response:         We propose that the number of days for a floater be 40 days in the first
        year of a quad, and 30 days in each other year of the quad. Floater pay would be $500/week.


                                                         4




CONFIDENTIAL                                                                                      USSF_SOLO_001970
     Case 2:19-cv-01717-RGK-AGR Document 171-71 Filed 02/20/20 Page 6 of 9 Page ID
                                      #:3813




         14. Allocations. The Players will consider your proposal of 4 top choices (in priority order) and
         1 veto, with an agreement to work in good faith with any issues that arise. However, the Players
         cannot provide their choices without more information from US Soccer regarding: coaches,
         practice facilities (including where located), match facilities (are they grass/turf), etc.
         Additionally, Players in Europe until May/June must be allocated. We need to address how that
         will impact their League salary.

         USSF Response:          To clarify, our proposal was that the players provide us with their top four
         choices (in priority order), and one that they prefer out of consideration; it was not a "veto"
         (you'll recall that Ruth asked the same question at our meeting of December 3, 2012, and
         received the same clarification that the final team was not a "veto"). We are still collecting the
         other information requested, and will provide it as soon as possible.

         15. Injury Protection.

                a. If a Player is injured and unable to play, she will continue to receive her salary
                   through the remainder of the League Year in which the injury occurs, although she
                   may be removed from the Team's active roster. If she is still disabled at the beginning
                   of the next League Year, she will continue to have injury protection for the shorter of
                   the period of her disability or one year from the date of injury.

                b. Upon the Player's return, she must come back on the Tier she was at prior to the
                   injury for at least three months. This must apply to players returning from maternity
                   leave.

                c. This provision must apply to both the WNT and the League contracts.

         USSF Response:         We agree that if a league player is injured and unable to play, she will
         continue to receive her salary through the remainder of the league year in which the injury
         occurs. However, this protection shall only apply to the calendar year in which the injury
         occurred. Within the calendar (contract) year, we agree that upon an injured/pregnant NT
         player's return, she will come back on the tier she was at prior to the injury/pregnancy for three
         months or until the end of the then-current calendar year, whichever occurs first.

         16. Day Care/Nanny Service. We are waiting to hear from US Soccer on this issue.

                a. We proposed that US Soccer will make sure that the League will provide day care
                   and/or nanny service for its Players while its Players are participating in League
                   training, games, and team functions. The League will pay for direct airline tickets for
                   the traveling child including children under two years old. US Soccer is not
                   responsible for providing day care and/or nanny services for a child left at home
                   while Player is traveling. If a Player chooses to independently obtain day care and/or
                   nanny services, she will not be compensated for unused team-provided day care or
                   nanny services.

                                                          5




CONFIDENTIAL                                                                                        USSF_SOL0_001971
     Case 2:19-cv-01717-RGK-AGR Document 171-71 Filed 02/20/20 Page 7 of 9 Page ID
                                      #:3814




               b. Under the WNT Contract, US Soccer will pay for the cost of one nanny to attend each
                  trip of the Team, including the cost of airfare, hotel room. The nanny should receive
                  the same per diem as the players and shall be paid $25 per child, per day. US Soccer
                  must pay for the direct flight ticket for the accompanying child(ren), including
                  children under two years old.

        USSF Response:        The Federation proposed maintaining the current requirements regarding
        childcare for NT players while performing NT duty. As to the league, the Federation is working
        with the team owners to find a solution that makes sense for everyone.

        17. Marketing. We understand that you are speaking with your marketing staff to provide us
        with more clarity on what you want to be covered under the proposed marketing provision,
        which has been agreed to by the Men. We will need examples.

        USSF Response:           The Federation needs to have footage and image rights with respect to the
        team which are greater than just images of huddles and posed team shots. The restrictive
        interpretation of the language is affecting the relationship between the Federation and its
        sponsors and prospective sponsors, which impacts both the Federation and the team. In order to
        have existing sponsors (and hopefully future sponsors) activate around the national team, the
        CBA needs to be revised to permit the use by sponsors of game and training footage and images.
        The ultimate beneficiaries of this will be the national team and its members. The Federation has
        received requests from partners to use "extras" dressed in the national kit, rather than use actual
        game footage with national team players. Forcing the Federation and its partners to resort to
        such an alternative does a disservice to both the team and the players and undermines our ability
        to provide a platform for increased exposure for the players — a platform one would think the PA
        would support. We can accomplish this while ensuring that there is no erosion of individual
        endorsement rights, preserving the individual players' rights. At the same time, we need to be
        able to deliver to our partners that which they want — access to team footage and the ability to
        activate around the team.

        18. Travel. The Players continue to believe that the travel should be the same as the Men but
        heard your explanation regarding domestic travel. We have discussed our issues with the group
        travel arrangements (inability to upgrade or change flights), triangular flights, middle seats, long
        layovers, and multi-stop flights. We are waiting to hear your proposal on this item. The
        resolution will apply to the League as well.

        USSF Response:          For NT duty, the Federation is willing to provide triangular flights (for a
        player's personal reasons, but not for player sponsor-fulfillment), but up to an agreed upon
        number per year, which would be a maximum two (2), recognizing that there is a hard cost for
        these to the Federation. In addition, players must notify the NT general manager of their
        requested flight itinerary within 24 hours of being called into the relevant camp. We continue to
        look into the costs associated with the proposal regarding upgrades and flight changes, but will
        use reasonable efforts to ensure that players do not have connecting flights when direct routes are
        available.

                                                         6




CONFIDENTIAL                                                                                       USSF_SOLO_001972
      Case 2:19-cv-01717-RGK-AGR Document 171-71 Filed 02/20/20 Page 8 of 9 Page ID
                                       #:3815




         19. Housing. The $7,500 housing allowance per player during the League season must be for 27
         Players (not 24).

         USSF Response:         This proposal is based on the number of NT players under contract, which
         will be 24 or less, depending on the number of players who opt to play for a non-U.S.-based
         club.

         20. Relocation Expenses. We are waiting to hear your proposal on this item.

         USSF Response:       We are still working on the details of this but are willing to work with the
         PA towards a reasonable resolution.

         21. Tickets. We are waiting for your response on this item. We proposed that each Player shall
         receive 6 tickets for each game or event for all home or away games or events. This applies to
         both the WNT and League contracts.

         USSF Response:          For NT matches, we propose leaving in place the current ticket
         allocation. As to league games, each team player would receive four (4) tickets upon request.

         22. Length of Regular Season. We are waiting for your response on this item. We proposed that
         the League season will begin the first weekend of April and will end by the end of August/Labor
         Day weekend.

         USSF Response:     We had discussed at our last meeting that the league season will likely
         commence in mid-April and be completed by mid-September.

        23. Per Diem While in League. We are waiting for your response on this item. We proposed
        that US Soccer will pay its players a per diem of $50 domestic and $60 international for all
        League games and events away from the Player's home venue.

        USSF Response:        We are discussing this issue with the team owners and will provide a
        reasonable proposal as soon as possible.

        24. Limit on Number of Closed-Door Games. We have explained our issues with playing too
        many closed-door games. US Soccer will discuss with Coach and technical staff and respond.

        USSF Response:      The Federation does not agree that there have been "too many" closed
        door games; we cannot agree to a limit for technical reasons.

        25. Open Issues. There are a number of items identified in our Memorandum to US Soccer dated
        November 1, 2012 which need to be resolved. They include paragraphs 22, 23, 26, 27, 32, 34, 37
        and 44. With respect to paragraph 37, this provision similarly applies if the League or a Team
        pays a WNT Player or any American player more than the $41,667 WNT League salary.


                                                         7




CONFIDENTIAL                                                                                     USSF_SOLO_001973
      Case 2:19-cv-01717-RGK-AGR Document 171-71 Filed 02/20/20 Page 9 of 9 Page ID
                                       #:3816




         USSF Response:
              Item 22:         Increase appearance fees to be same as Men. This is inconsistent with our
                               discussions regarding tiering and other proposed increases in
                               compensation for the WNT players.
                 Item 23:      Agreed upon number of games. This must remain at the Federation's
                               discretion based on the technical and commercial needs.
                 Item 26:      Salaried Players will receive a set amount of break time. We are happy to
                               discuss a sensible allocation of time outside of FIFA dates and critical
                               preparation weeks leading up to events.
                 Item 27:      Training camps outside of residency allowed but must be tied to games.
                               This must remain at the Federation's discretion based on technical needs.
                Item 32:       Vehicles provided for the exclusive use of the Players during ALL
                               camps/residency/and competitions. We can reach an agreement on this,
                               subject to reasonable limits.
                Item 34:       Requirement of two trainers, one of whom should be a PT. We are
                               essentially in agreement but need to discuss specifics further.
                Item 37:       [League] International Players allowed? Yes, within limits set by the
                               Federation's Board of Directors.
                Item 44:       [League] Who determines quality and whether to pull the plug? Defined
                               criteria? How would this impact WNT Players if League folds? There is
                               criteria by which the league must measure, but it is the Federation's
                               decision as to whether it remains involved with the league.

         John, the Federation has to ultimately agree on a complete plan (accounting for finances,
         commercial aspects and a domestic professional league) that has long term sustainability and that
         makes sense. The current PA proposal does not provide this.

         However, taken as a whole, the Federation believes that our recent meetings were beneficial and,
         towards that end, we would like to confirm our next meeting to be Monday, December 17, 2012,
         in New York. We look forward to both your confirmation of the next meeting and your response
         to our proposals.

         Sincerely,


         Lisa K. Levine




                                                         8




CONFIDENTIAL                                                                                    USSF_SOL0_001974
